Exhibit BLACKROCK MUNIYIELD FUND, INC. AMENDED AND RESTATED BYLAWS Effective as of May 29, 2008 TABLE OF CONTENTS Page ARTICLE I SHAREHOLDER MEETINGS Section 1. Chairman 2 Section 2. Annual Meetings of Shareholders 2 Section 3. Special Meetings of Shareholders 2 Section 4. Place of Meetings 2 Section 5. Notice of Meetings 2 Section 6. Conduct of Meetings 4 Section 7. Adjournments 4 Section 8. Record Date 4 Section 9. Voting 5 Section 10. Quorum 6 Section 11. Proxies 6 Section 12. Inspectors of Election 7 Section 13. Records at Shareholder Meetings 8 Section 14. Shareholder Action by Written Consent 8 ARTICLE II DIRECTORS Section 1. Number and Qualification 9 Section 2. Term, Nomination and Election 9 Section 3. Resignation and Removal 11 Section 4. Vacancies 11 Section 5. Meetings 11 Section 6. Quorum 12 Section 7. Required Vote 12 Section 8. Committees 12 Section 9. Director Action by Written Consent 13 Section 10. Chairman; Records 13 Section 11. Delegation 13 Section 12. Compensation 13 ARTICLE III OFFICERS Section 1. Officers of the Fund 14 Section 2. Election and Tenure 14 Section 3. Removal and Resignation of Officers 14 i Section 4. President 14 Section 5. Secretary 14 Section 6. Treasurer and/or Chief Financial Officer 15 Section 7. Other Officers and Duties 15 ARTICLE IV LIMITATIONS OF LIABILITY AND INDEMNIFICATION Section 1. No Personal Liability of Directors or Officers 16 Section 2. Mandatory Indemnification 16 Section 3. Good Faith Defined; Reliance on Experts 18 Section 4. Survival of Indemnification and Advancement of Expenses 18 Section 5. Insurance 18 Section 6. Subrogation 18 ARTICLE V STOCK Section 1. Shares of Stock 18 Section 2. Transfer Agents, Registrars and the Like 19 Section 3. Transfer of Shares 19 Section 4. Registered Shareholders 19 Section 5. Register of Shares 19 Section 6. Disclosure of Holdings 19 Section 7. Signatures 20 Section 8. Lost Certificates 20 ARTICLE VI MISCELLANEOUS Section 1. Filing 20 Section 2. Governing Law 20 Section 3. Provisions in Conflict with Law or Regulation 20 ARTICLE VII AMENDMENT OF BYLAWS Section 1. Amendment and Repeal of Bylaws 21 ii BLACKROCK
